Citation Nr: 0722451	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-19 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for cold injury 
residuals to the feet and hands has been received and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The RO received additional evidence from the veteran in 
October and November 2004, before the file was sent to the 
Board.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the veteran submitted 
a waiver of local jurisdictional review. 

The January 2004 rating decision reopened the veteran's claim 
and denied it on the merits.  Regardless of the RO's actions, 
the Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
characterized as shown above. 


FINDINGS OF FACT

1.  An unappealed January 1999 rating decision, in pertinent 
part, denied service connection for cold injury residuals to 
the feet and hands, finding no current diagnosed condition 
linked to any incident of service. 

2.  Evidence received since the January 1999 rating raises a 
reasonable possibility of substantiating the claim. 

3.  The veteran currently has cold injury residuals to his 
feet and hands, to include peripheral neuropathy, which are 
due to in-service exposure to extreme cold weather. 


CONCLUSIONS OF LAW

1.  The January 1999 rating decision that denied the claim of 
entitlement to service connection for cold injury residuals 
to the feet and hands is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the January 1999 rating decision 
denying service connection for cold injury residuals to the 
feet and hands is new and material, and, therefore, the claim 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2006). 

3.  Service connection for the veteran's cold injury 
residuals to the feet and hands, to include peripheral 
neuropathy, has been established.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, and 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran claims his current feet and hands conditions are 
residuals of frostbite incurred in Germany during the 
"Battle of the Bulge" in 1944 while he was in the military.  
The veteran's claim was denied in January 1999 because, at 
that time, the medical evidence did not indicate a current 
diagnosis of any cold injury residuals nor did the veteran's 
service medical records indicate frostbite treatment.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Here, the veteran did not file any 
correspondence within the appellate period and, therefore, 
the January 1999 rating decision is final.

At the time of the January 1999 decision, the record included 
service medical records and various VA examinations from the 
1950s in conjunction with previous claims filed by the 
veteran, none of which mentioned any feet or hands 
conditions.  The service medical records were also silent as 
to any frostbite complaints, treatments or diagnoses.  

Since January 1999, potentially relevant evidence received 
includes VA outpatient treatment records through March 2003, 
December 2003 and 2004 statements from a private doctor, Dr. 
Hartley, and a September 2003 VA examination. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based, in 
part, on a lack of evidence showing a current diagnosis of 
cold injury residuals.  For evidence to be new and material 
in this matter, it would have to tend to show that the 
veteran has a current diagnosis related to in-service 
frostbite.  

The VA outpatient treatment records do not indicate any on-
going treatment for cold injury residuals or a current 
diagnosis.  Two statements from Dr. Hartley, however, 
indicate the veteran currently has peripheral neuropathy 
"...related to cold injuries to his hands and feet he suffered 
in military service." 

The veteran was afforded a VA examination in September 2003 
where the examiner diagnosed the veteran as follows: 

Residual to cold injuries of hands and feet - old 
fracture of right little finger with mild 
residual deformity, arthritis of right little 
finger and left ring finger, flexion deformities 
of both feet and minimal ossification of the 
Achilles' tendon bilaterally.  As likely as not 
secondary to his frostbite incident in Germany 
while in the service.

The new evidence shows the veteran is currently diagnosed 
with various cold injury residuals to his feet and hands and 
at least some medical suggestion that the current conditions 
are related to in-service frostbite.  Accordingly, the Board 
finds that the evidence received subsequent to January 1999 
is new and material and serves to reopen the claim for 
service connection.  The Board may now proceed and determine 
whether service connection is warranted for cold injury 
residuals to the feet and hands. 

Service Connection

As mentioned above, in order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board notes that the veteran is a combat veteran awarded, 
in pertinent part, a Purple Heart Medal for his participation 
in combat and injury by enemy fire in April 1945 while 
stationed in Germany during World War II.  In Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.

The veteran alleges he was in five major battles in Europe.  
One of them, called the "Battle of the Bulge" was in 
December 1944 where he was exposed to a very brutal winter 
and suffered frostbite in his feet and his hands.  A fellow 
veteran from the same unit submitted a statement recalling 
the veteran's "frozen trench feet" from that time.

The Board acknowledges that the veteran and his fellow 
serviceman are competent to give evidence about what they 
experienced; for example, the veteran is competent to discuss 
his pain and other experienced symptoms as well as the 
experienced cold climate at the time.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  They are not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because they do not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

The veteran's service medical records are silent as to any 
complaints, treatments or diagnoses of frostbite or cold 
related injury to his feet or hands.  He was treated in April 
1945 for first and second degree burns to his face and hands 
after enemy fire struck a barn setting it on fire and 
injuring the veteran.  During December 1944, the alleged time 
period of the frostbite incident, the veteran was extensively 
treated for hernia repair.  The veteran's service medical 
records are simply devoid of any findings consistent with 
chronic residuals of a cold injury.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  

In support of his claim, the veteran submitted information on 
the "Battle of the Bulge" indicating the Battle was fought 
in the Ardennes Forest on the German/Belgium border in 
December 1944 where the region had "the coldest, snowiest 
weather 'in memory'."  The veteran's DD-214 and service 
records indicate the veteran was in fact stationed in that 
geographic region in a combat unit.  In light of Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996) and 38 U.S.C.A. § 
1154(b), the Board may presume the veteran's exposure to 
extreme cold weather despite the fact that there is no record 
of in-service treatment for frostbite.  The crucial inquiry, 
then, is whether there is competent, probative medical 
evidence linking the veteran's in-service exposure to extreme 
cold weather to any current condition.  

The veteran submitted two statements from a private doctor, 
Dr. Hartley, in December 2003 and October 2004 indicating the 
veteran currently has peripheral neuropathy "...related to 
cold injuries to his hands [and] feet he suffered in military 
service."  The medical opinions, however, do not indicate 
the reasons and bases for the conclusion nor is it clear Dr. 
Hartley had any service medical records to review.  

The veteran was also afforded a VA examination in September 
2003 where the examiner diagnosed the veteran with various 
residuals to cold injuries of hands and feet, to include 
arthritis of various fingers and flexion deformities of both 
feet.  In regard to etiology, the examiner opined that the 
residuals were, "As likely as not secondary to his frostbite 
incident in Germany while in the service."

In rendering her opinion, the VA examiner indicated the C-
file was "available," but did not indicate whether it was 
reviewed.  The bulk of her report, however, indicates she 
likely did not review the file.  Rather, the examiner relied 
on the veteran's self-reported medical history that he 
suffered frostbite in 1944 where he was hospitalized for six 
to ten days and then entered rehab for one and half month 
prior to being returned to active duty.  The service medical 
records simply do not confirm the self-reported medical 
treatment or diagnosis of frostbite.

The Board notes that the veteran's representative argues the 
RO, in denying the veteran's claim, ignored positive medical 
evidence.  While medical evidence cannot be ignored, its 
relevance may be discounted.  See Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  In this case, it is clear that the opinions 
of both Dr. Hartley and the VA examiner are based primarily 
on the veteran's reported history of not only extreme cold 
weather exposure, but also alleged frostbite diagnosis and 
treatment.  The RO denied the veteran's claim primarily 
because the alleged in-service diagnosis and treatment of 
frostbite is not confirmed in the service medical records, 
thus discounting the medical opinions.  

While exposure to cold weather may be presumed given its 
consistency with the time and place of the veteran's combat 
exposure, the diagnosis and treatment of frostbite may not.  
That is, although the veteran was exposed to extreme cold 
weather, there is no indication that he ever suffered a 
"cold injury" or specifically "frostbite" to his feet and 
hands.  Both Dr. Hartley and the VA examiner presume an in-
service injury in rendering their decisions, which raises 
doubt as to the strength of the opinions.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (A medical opinion 
based on incorrect factual premise is not probative).

On the other hand, the medical opinions are competent and 
unchallenged.  In regard to the VA examiner's opinion, it is 
clear her opinion is based not only on the veteran's self-
reported history of injury, but of his self-reported history 
of symptoms at the time.  The veteran stated that at the time 
of exposure to cold weather, he felt symptoms of burning, 
numbness and tingling of his feet.  Both his hands and feet 
became black and blue and all the nails and tissue sloughed 
off.  In short, the veteran reported his past and current 
symptoms, which he is competent to do.  See Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  The 
examiner based her opinion on the veteran's reported history 
of events, symptoms and current physical examination.  
Although the veteran's reported history of treatment and 
diagnosis are not confirmed in the service medical records, 
the medical examiner is competent to render a diagnosis based 
on the veteran's self-reported history of symptoms.

At the very least, the unchallenged medical opinions based on 
unconfirmed factual premises and self-reported history of 
symptomatology render the claim in equipoise and as such the 
benefit of the doubt must be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Therefore, based on the 
foregoing, the Board finds entitlement to service connection 
for cold injury residuals of the feet and hands is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  Since the claim here is being reopened and granted, 
any deficiencies in notice or assistance were not prejudicial 
to the veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for cold injury residuals to the 
feet and hands, the claim is reopened.

Entitlement to service connection for cold injury residuals 
to the feet and hands is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


